                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

VANESSA COOPER,                      )
                                     )
     Plaintiff,                      )
                                     )
v.                                   )           CV418-131
                                     )
PIERCE PLAZA, LLC, et al.,           )
                                     )
     Defendants.                     )

                                   ORDER

     Defendants in this case filed a Motion to Compel on March 18, 2019,

requesting supplementation of plaintiff’s discovery responses and sanctions

for failure to provide those responses. Doc. 23. On May 13, 2019, the Court

entered an order granting in part that motion and deferring ruling on the

simultaneously     requested   sanctions   pending     supplementation   of   the

discovery. Doc. 33.   Defendants have now filed a renewed motion to compel

discovery and request for sanctions.        Doc. 36.    Accordingly, the Court

DISMISSES the previously filed motion (doc. 23) as MOOT. The Court will

address the renewed motion to compel in a separate order.

     SO ORDERED, this 26th day
                             y of June, 2019.

                                     ______________________________
                                     _ _______
                                             __________
                                                      ______
                                                           ____
                                     CHR RIS
                                          I TOP ER L. RAY
                                       HRISTOPHER
                                             OPH
                                     UNITED STATES MAGISTRATE JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
